Citation Nr: 0309507	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for chronic pulmonary 
disease.  

Entitlement to service connection for residuals of basal cell 
carcinoma of the right medial canthus, to include as due to 
exposure to Agent Orange.  

Entitlement to service connection for hypertension.  

Entitlement to service connection for a skin disability, to 
include as due to exposure to Agent Orange.  

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1966 to December 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  



REMAND

In January 2003, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
been completed and have resulted in the acquisition of VA 
medical records from the VA Medical Center in Marion, 
Illinois.  The record reflects that the veteran has not been 
afforded the opportunity to review the additions to the 
record pursuant to 38 C.F.R. § 20.903(b) (2002).
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.
 
In the instant case, the veteran was not provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, and he has not 
waived his right to have the additional evidence considered 
initially by the RO.  A remand of the case is therefore 
required to comply with DAV.  In addition, the Board notes 
that it is unclear whether the RO has adequately provided the 
veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).

The veteran was noted at service separation in December 1968 
to have some rales in the right base on examination of the 
lungs.  He has been diagnosed with chronic obstructive 
pulmonary disease.  An opinion regarding the etiology of his 
current complaints has not been obtained.  The veteran served 
in Vietnam and thus exposure to Agent Orange is presumed.  He 
has been diagnosed with basal cell carcinoma of the right 
medial canthus, a skin disability and peripheral neuropathy. 
Opinions regarding the etiology of these disorders have not 
been obtained.  
 
Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

2.  The RO should schedule the 
veteran for VA examinations to 
evaluate his respiratory disability, 
his basal cell carcinoma of the 
right medial canthus, his skin 
disability, and his peripheral 
neuropathy.  The veteran must be 
informed of the potential 
consequences of his failure to 
report for any scheduled 
examination, and a copy of this 
notification must be associated with 
the claims file.  (When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the 
examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a 
benefit which was previously 
disallowed, or a claim for increase, 
the claim shall be denied. 38 C.F.R. 
§ 3.655(b)).  

All indicated tests and studies 
should be conducted.  The examiners 
must be provided with the claims 
file, and must indicate in the 
examination reports that this has 
been accomplished.  

The examiners must provide an 
opinion on the etiology of each 
disability evaluated to include 
whether it is at least as likely as 
not that any diagnosed disability is 
related to exposure to Agent Orange 
in service.  Complete rationale must 
be provided for all opinions 
rendered and conclusions drawn.  

3.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should review the requested 
examination reports to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand and if 
they are not, the RO should 
implement corrective procedures.  
The RO is advised that where the 
remand orders of the Board are not 
complied with, the Board errs as a 
matter of law when it fails to 
ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The 
RO should then undertake any other 
action required to comply with the 
notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
remaining on appeal.


 
If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case issued, and provide the veteran and his 
representative with an appropriate opportunity to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
 



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




